155 U.S. 385
15 S.Ct. 115
39 L.Ed. 194
LAKE SUPERIOR SHIP CANAL, RAILWAY & IRON CO.v.FINAN.
No. 50.
December 10, 1894.

Mr. Justice BREWER.


1
This case differs from the preceding (Iron Co. v. Cunningham, 15 Sup. Ct. 103), in that the action was commenced March 21, 1889, and that Finan, the defendant, did not enter upon the tract in controversy until after the 1st of May, 1888. His entry and occupation gave him no rights to the land, because it was embraced within the railroad grant of 1856. He took nothing under the confirmatory act of 1889, because he was not a bona fide claimant or in actual occupation on the 1st of May, 1888. The land was selected and certified to the state for the benefit of the canal company, and was within the scope of the confirmation to the company by the act of 1889. The title of the company was therefore perfect, as against him.


2
The judgment of the circuit court must therefore be reversed, and the case remanded for a new trial.


3
Mr. John F. Dillon for plaintiff in error.


4
Mr. Don Dickinson for defendant in error.